                             Case 20-50989-CSS                 Doc 12   Filed 02/09/21   Page 1 of 2




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE

                                        :                                 Chapter 11
In re:                                  :
                                        :                                 Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                        :                                 (Jointly Administered)
                          Debtors.      :
                                        :
                                        :
ROBERT MICHAELSON OF ADVISORY           :
TRUST GROUP, LLC, in his Capacity as    :
LIQUIDATING TRUSTEE of the PROMISE      :                                 Adv. Proc. No. 20-50989 (CSS)
HEALTHCARE GROUP LIQUIDATING TRUST, :
                                        :
                          Plaintiff,    :
                                        :
               v.                       :
                                        :
CAREFUSION SOLUTIONS, LLC,              :
                                        :
                          Defendant(s). :
                                        :
                                        :
                                        :

                                           ORDER APPROVING STIPULATION
                                      EXTENDING TIME TO RESPOND TO COMPLAINT

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1,
LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
Development and Services Company, Inc. (7766).



DOCS_DE:232892.1 72551/002
                 Case 20-50989-CSS        Doc 12      Filed 02/09/21     Page 2 of 2




         Upon consideration of the Stipulation Extending Time to Respond to Complaint, a copy of

which is attached hereto as Exhibit A, (the “Stipulation”) and after due deliberation and sufficient

cause appearing therefore, it is hereby

         ORDERED that the Stipulation and the terms set forth therein are APPROVED and shall

have the full force and effect of an order entered by the Court with respect thereto; and it is further

         ORDERED that entry of this Order and approval of the Stipulation is without prejudice to

the Defendant seeking another extension of the answer deadline; and it is

         ORDERED that this Court retains jurisdiction to interpret, implement and enforce the

provisions of this Order and the Stipulation.




          Dated: February 9th, 2021                   CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE


                                                  2
DOCS_DE:232892.1 72551/002
